Citation Nr: 9906578	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.  

2. Entitlement to service connection for deep vein thrombosis 
of the right lower extremity. 

3. Entitlement to a rating in excess of 30 percent for deep 
vein thrombosis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981 
and from February 1982 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1993 rating decision from the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent parts, denied 
service connection for a hiatal hernia and deep vein 
thrombosis with a history of pulmonary embolism.  In May 
1993, the veteran filed a notice of disagreement on all 
issues decided by the March 1993 rating decision.  The RO 
issued a statement of the case, and the veteran submitted a 
VA Form 9, substantive appeal, in July 1993 indicating he 
wished to have a hearing before RO personnel.  The veteran 
did not specifically indicate which issues were appealed, 
but, as the RO and Board have previously accepted the 
substantive appeal on the issues of service connection for a 
hiatal hernia and evaluation in excess of 10 percent for a 
left ankle injury, the Board recognizes the substantive 
appeal as timely on the issue of service connection for deep 
vein thrombosis.  

At the personal hearing in August 1993 the veteran indicated 
that his left leg thrombosis was due to his left ankle 
injury.  By rating decision in April 1994, the RO granted 
service connection for deep vein thrombosis of the left leg, 
with a 10 percent evaluation.  No mention of the initial 
claim for blood clots of both legs was made.  The April 1994 
evaluation was continued in a July 1994 rating.  By letter in 
September 1994, the veteran asked for reconsideration of this 
decision based on VA Medical Center (MC) records.  By rating 
decision in February 1995, the RO granted an evaluation of 30 
percent for deep vein thrombosis of the left lower extremity.  
In a statement received in October 1995, the veteran reminded 
the RO that he sought an increased evaluation for phlebitis 
in both the right and left leg.  In November 1995, the RO 
denied service connection for deep vein thrombosis of the 
right lower extremity and denied an increased evaluation for 
deep vein thrombosis of the left lower extremity.  

The Board notes that a timely notice of disagreement and a 
timely substantive appeal were filed for the March 1993 
decision denying service connection for deep vein thrombosis.  
The RO did not indicate that such applied only to the left or 
right leg, and the veteran's initial claim in December 1992, 
was for blood clots in both legs.  The RO later bifurcated 
the issue, granting service connection for left leg deep vein 
thrombosis with a 10 percent evaluation and later increasing 
that evaluation to 30 percent.  As a timely notice of 
disagreement and substantive appeal were filed as to the 
issue of service connection for deep vein thrombosis, the 
Board recognizes that the issue of service connection for 
right, but not left, leg deep vein thrombosis is currently 
before it.  See Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (A notice of disagreement as to an RO's denial of 
service connection could not concern the element of 
compensation level).  

The Board further recognizes the veteran's October 1995 
statement as a notice of disagreement to the evaluation of 30 
percent for deep vein thrombosis of the left leg, awarded in 
February 1995.  As the RO did not issue a statement of the 
case on this issue, the claim for an evaluation in excess of 
30 percent for deep vein thrombosis of the left lower 
extremity will be discussed in the remand portion of this 
decision.  

The Board notes that, in his initial claim received in 
December 1992, the veteran noted blood clots in both lungs as 
a condition for which service connection was sought.  The 
record contains medical treatment for pulmonary embolism.  
The issue of service connection for blood clots in both lungs 
is referred to the RO for further action as necessary.  

By decision dated in September 1996, the Board granted 
entitlement to an evaluation of 20 percent for a left ankle 
disability.  The Board further remanded the veteran's claim 
for service connection for a hiatal hernia for further 
development to include obtaining medical records and a VA 
medical examination.  


FINDINGS OF FACT

1. The veteran's hiatal hernia was incurred in service.

2. The record contains no competent medical evidence of a 
nexus between the veteran's current deep vein thrombosis 
of the right lower extremity and any incident of service.  


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the veteran, a 
hiatal hernia was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2. The claim of entitlement to service connection for deep 
vein thrombosis of the right lower extremity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service entrance examination, dated in December 
1976 indicated no abnormalities of the abdomen or viscera, 
including a hernia, and no abnormalities of the lower 
extremities or feet or of the vascular system.  On a report 
of medical history, completed on the same day, the veteran 
reported no history of hernia, indigestion, or stomach 
trouble.  

Service medical examinations in June 1981, September 1983, 
February 1987, and January 1990, also found no abnormalities 
of the abdomen and viscera, including a hernia, and no 
abnormalities of the vascular system.  The examinations in 
June 1981, September 1983, and January 1990 note no 
abnormalities of the feet or lower extremities.  The February 
1987 examination noted no abnormalities of the lower 
extremities, but indicated status post surgical repair of the 
left foot.  In his report of medical history dated in 
February 1988, the veteran reported frequent indigestion.  In 
January 1990, the veteran reported frequent indigestion and 
stomach, liver or intestinal trouble, but did not report any 
history of a hernia.  The examiner noted that upper 
gastrointestinal series showed gastroesophageal reflux.  
Examination in March 1993 revealed swelling of the left leg, 
but no abnormalities of the abdomen or viscera, including a 
hernia.  On a report of a medical history in March 1993, the 
veteran reported stomach, liver or intestinal trouble, and 
blood clots n both legs and both lungs.  

The veteran's service medical records indicate complaints of 
tenderness over the right ankle in December 1982.  X-ray 
examination showed soft tissue swelling, but no fractures.  
On follow-up examination, good range of motion and decreased 
swelling were noted.  In April 1984, the veteran complained 
of diarrhea, vomiting and nausea.  An impression of diarrhea 
of undetermined origin was indicated.  In June 1987, the 
veteran complained of abdominal pain of two months duration.  
The veteran indicated that the pain was relieved for 
approximately 30 minutes with antacid use.  On the referral 
for upper gastrointestinal series, a one-year history of 
burning abdominal discomfort was indicated.  An upper 
gastrointestinal series was conducted in January 1988, which 
showed gastroesophageal reflux, but no hiatal hernia.  In 
February 1988, the veteran reported nausea and vomiting.  
An assessment of viral gastroenteritis with a history of 
gastroesophageal reflux was indicated.  In December 1992, the 
veteran developed pain in both thighs with shortness of 
breath.  He was unable to run or climb stairs and was 
admitted to the hospital for deep vein thrombosis and 
pulmonary emboli.  

Private hospitalization records in September 1992 indicated 
diagnoses of pulmonary emboli and hiatal hernia.  An upper 
gastrointestinal endoscopy was performed in during 
hospitalization.  Assessments of a small hiatal hernia, and 
clinically significant gastroesophageal reflux were 
indicated.  The examiner indicated that he did not believe 
that the gastroesophageal reflux was the cause of the 
veteran's chest pain, dyspnea, and cough related to exertion.  

The veteran filed an initial claim for VA benefits for 
service connection for blood clots in both legs and both 
lungs, a left foot/ankle condition, and a hernia and stomach 
condition in December 1992. 

In October 1992, the veteran was admitted to the emergency 
room with complaints of chest pain.  R.J.L., M.D., indicated 
that the veteran's gastrointestinal symptoms were chronic and 
he had indigestion frequently.  There was no current 
gastrointestinal blood loss.  Esophageal reflux and 
duodenitis was noted.  Dr. R.J.L. further indicated a 
diagnosis of pulmonary emboli, re-embolizing at the hospital 
necessitating the placement of an inferior vena caval filter.  
Two weeks later, Dr. R.J.L. noted that the veteran's left 
lower extremity edema and pain had markedly abated.  No edema 
was noted, and no pain in the lower extremities, except for 
some over the inguinal ligament bilaterally was indicated.  

In November 1992, Dr. R.J.L. indicated that the veteran 
continued to have problems with tenderness and swelling of 
his left leg.  He recommended that the veteran be fitted for 
a Jobst stocking to relieve the pain and edema in the left 
leg.  In January 1993, Dr. R.J.L. stated that the veteran had 
painful swelling in the left lower extremity, with palpable 
cords, in spite of anti-coagulation.  M.W.B., M.D., noted 
increased swelling in the left leg in February 1993 and 
indicated that the veteran had some limitations of his left 
leg due to ongoing swelling until his venous system adapted 
to the filter.  The veteran remained on anticoagulant 
therapy.  

Two VA examinations were conducted in February 1993.  The 
first examiner noted that the veteran had suffered a 
pulmonary embolism due to left lower-extremity deep vein 
thrombosis, which left the veteran with post phlebitic 
syndrome of the left lower extremity.  The second examiner 
noted a history of hiatal hernia, and noted that the 
veteran's left lower extremity was more swollen than the 
right, without pitting or cords, but tender on palpation.  

By rating decision in March 1993, the RO denied service 
connection for a hiatal hernia, as the service medical 
records failed to establish the presence of this condition.  
However, the RO granted service connection for 
gastroesophageal reflux, with a noncompensable evaluation, as 
this condition was diagnosed during service.  

The record contains VA outpatient treatment records from the 
VAMC in Indianapolis, Indiana.  In April 1993, the veteran 
reported swelling in his left leg, and the examiner noted the 
left leg was grossly different in size than the right.  
In July 1993, records indicated non-obstructive deep vein 
thrombosis in the right leg.  Extensive deep vein thrombosis 
was noted on the left leg. 

In May 1993, the Department of the Navy indicated that the 
veteran was found not physically qualified for retention in 
the Naval Reserve by reason of status post surgical placement 
of inferior vena cava filter secondary to pulmonary emboli, 
despite anticoagulant maintenance therapy.  The Physical 
Evaluation Board (PEB) affirmed this decision in August 1993.  

At a hearing before an RO hearing officer in August 1993, the 
veteran testified that he underwent an upper gastrointestinal 
diagnostic study in 1988 or 1989, due to complaints of chest 
pains, heart burn, reflux coughing, and vomiting blood.  
Transcript, p. 1.  He indicated that this symptomatology 
continued following his discharge from service.  The veteran 
was diagnosed with a hiatal hernia approximately a year and 
half following his discharge.  Transcript, p. 2.  He stated 
that the diagnosis during service was incorrect and his 
symptoms were a result of a hiatal hernia both during and 
after service.  The veteran was currently taking medication, 
which controlled the reflux coughing and vomiting.  
Transcript, p. 2.  

The veteran testified that his deep vein thrombosis was 
secondary to his left ankle surgery in 1986.  Transcript, p. 
4.  He indicated that he experienced shortness of breath and 
complained of bloody sputum.  Transcript, p. 5.  He stated 
that his physicians did not dispute nor agree with the 
statement that the surgery on the left ankle was associated 
with the deep vein thrombosis.  Transcript, p. 6.  
The veteran was currently taking blood thinners and wore 
medical stockings on his legs.  

A VA examination for joints was conducted in September 1993.  
The examiner noted a history of deep vein thrombosis and 
pulmonary embolism.  The examiner indicated that there may be 
some relationship between the veteran's ankle surgery and his 
venous thrombosis.  

A VA examination for arteries and veins was conducted in 
October 1993.  The veteran provided a history of pain in his 
legs and chest in September 1992.  Ultrasound at that time 
showed deep vein thrombosis with a subsequent diagnosis of 
pulmonary embolism.  The examiner noted left leg swelling 
with pitting edema below the knee.  Occasional paresthesia of 
the left lower extremity was noted.  The examiner indicated 
diagnoses of history of left leg deep vein thrombosis and 
pulmonary embolism, and probable left leg venous vascular 
insufficiency.  The examiner recommended a left leg 
ultrasound for further evaluation.  

The record contains an undated medical opinion from E.Z., 
M.D., Medical Rating Specialist.  Dr. E.Z. reviewed the 
veteran's medical records including VA examinations from 
February, September, and October 1993, and treatment records 
in September 1992.  Dr. E.Z. indicated that it was his 
medical opinion that, although it was remote, there could be 
a relationship between the deep vein thrombosis of the left 
leg and the service-connected left ankle condition.  Dr. E.Z. 
found reasonable doubt existed and found in favor of the 
veteran, that his deep vein thrombosis of the left leg was 
due to his service-connected left ankle condition.  

VA outpatient treatment in November 1993 indicated bilateral 
deep vein thrombosis with persistent swelling greater on the 
left.  From June to October 1994, the veteran was treated for 
a non-healing venous ulcer on his left ankle secondary to 
left ankle deep vein thrombosis.  In September 1994, the 
examiner noted that the veteran was post phlebitic syndrome 
in both legs and ordered new Jobst stockings for treatment of 
both legs.  Treatment records in May 1995 showed bilateral 
blood clots.  In November 1995, the veteran indicated 
complaints of a squeezing, tightening feeling in his right 
leg for two days.  

A VA examination for arteries and veins was conducted in 
November 1995.  The examiner noted a history of recurrent 
deep vein thromboses since 1992, with an episode of pulmonary 
embolism in 1992.  The veteran had a venous ulcer that had 
healed one year prior to examination and had a recent deep 
vein thrombosis of the right lower extremity, for which he 
was hospitalized.  Pain and swelling in the right leg had 
decreased following hospitalization.  Examination revealed 
that the right calf was slightly swollen, but not tender or 
tense and with no erythema.  Circulation was excellent in 
both feet and legs with normal pulses and no evidence of 
acute venous or arterial insufficiency.  The examiner 
indicated an impression of recurrent deep vein thrombosis 
with a healed venous ulcer and pulmonary embolism.  The 
examiner recommended further evaluation by peripheral 
vascular surgery, following recovery from the most recent 
deep vein thrombosis.  

A VA outpatient treatment record, dated in July 1996, 
indicated that the veteran had chronic bilateral lower 
extremity swelling, which worsened during the day and 
improved overnight.

In September 1996, the Board, in pertinent part, remanded the 
issue of service connection for a hiatal hernia for further 
development, to include medical records for treatment of a 
hiatal hernia or other gastrointestinal disability since 
separation from service.  The Board further ordered a VA 
examiner to determine the nature and extent of the veteran's 
hiatal hernia.  The examiner was asked to provide an opinion 
as to whether it was at least as likely as not that any 
current hiatal hernia had its onset during the veteran's 
active duty service, and if not, whether it was at least as 
likely as not that the veteran's service-connected 
gastroesophageal reflux caused or chronically worsened his 
hiatal hernia.  By letter dated in September 1996, the RO 
requested that the veteran identify any relevant treatment, 
including names, addresses, and dates of treatment.  The 
record contains further VA outpatient treatment records and a 
VA examination report of July 1997.  

A VA examination was conducted in July 1997.  The veteran 
reported a history of heartburn since 1978, which occurred 
daily until the veteran was prescribed medication in 1994.  
The veteran indicated that when he missed a dose of his 
medication, he experienced heartburn, vomiting, and sharp 
abdominal pains.  The examiner indicated that the veteran had 
a barium study performed in January 1988, which showed no 
evidence of hiatal hernia, but some evidence of reflux.  A 
gastrointestinal endoscopy in September 1992 showed hiatal 
hernia.  The examiner indicated that it would not be 
productive to repeat an upper gastrointestinal endoscopy or 
barium study as the veteran already had evidence of a hiatal 
hernia.  He indicated that it was very difficult to state 
when the veteran's hiatal hernia occurred, except that it 
occurred between January 1988 and September 1992.  The 
examiner noted that gastroesophageal reflux disease can be 
worse in a patient with a hiatal hernia, but gastroesophageal 
reflux disease did not cause the hiatal hernia or cause it to 
get worse.  However, the hiatal hernia can cause the reflux 
symptoms to be worse.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 



Service Connection for a Hiatal Hernia

The veteran has submitted evidence of a current disability.  
An upper gastrointestinal endoscopy in September 1992 showed 
a small hiatal hernia.  

The veteran's service medical records contain no diagnoses or 
opinions with regard to a hiatal hernia.  An upper 
gastrointestinal series in January 1988 showed 
gastroesophageal reflux, but no hiatal hernia.  A service 
medical examination in Janaury 1990 noted no abnormalities of 
the veteran's abdomen and viscera, including a hernia.  The 
Board notes, however, that a service medical examination in 
March 1993, after the veteran was diagnosed with a hiatal 
hernia, also notes no abnormalities of the abdomen and 
viscera.  The VA examiner in July 1997 indicated that it was 
very difficult to state when the veteran's hiatal hernia 
occurred except that it occurred between January 1988 and 
September 1992.  The veteran was discharged from active 
service in February 1990, during the stated time period.  
The VA examiner further noted that while gastroesophageal 
reflux did not cause the hiatal hernia, a hiatal hernia could 
cause the reflux symptoms to be worse.  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1998).  
The Board finds the evidence in equipoise, and thus finds 
that the veteran's hiatal hernia occurred during his active 
military service.  


Service Connection for Deep Vein Thrombosis of the Right 
Lower Extremity

The veteran has submitted evidence of current deep vein 
thrombosis of the right lower extremity.  The VA examiner in 
November 1995 indicated recent hospitalization for deep vein 
thrombosis of the right lower extremity, following which pain 
and swelling had decreased.  Bilateral deep vein thrombosis 
with persistent swelling was noted in November 1993, and non-
obstructive deep vein thrombosis in the right leg was noted 
in June 1993.  

The record contains evidence of inservice occurrence of a 
right ankle injury, but no competent evidence of inservice 
occurrence of right leg deep vein thrombosis.  The veteran's 
service medical records contain one mention of injury to the 
right ankle in December 1982.  Follow-up examination showed 
good range of motion and reduced swelling.  The service 
medical records contain no further complaints, diagnoses, or 
opinions with regard to the right ankle.  

The record contains no medical evidence of a nexus between 
the veteran's inservice right ankle injury and current right 
leg deep vein thrombosis.  The Board finds it helpful to 
differentiate the award of benefits for the left leg deep 
vein thrombosis and the present claim.  The veteran underwent 
surgery for an injury to his left ankle.  The veteran's 
service records contain numerous treatment records before and 
after surgery for the veteran's pain and swelling in the left 
ankle and foot.  The VA examiner in September 1993 indicated 
that there may be some relationship between the veteran's 
ankle surgery and his venous thrombosis.  Dr. E.Z. also 
indicated that there could be a relationship between the deep 
vein thrombosis of the left leg and the service-connected 
left ankle condition.  Based on the principle of the benefit 
of the doubt to the veteran, the RO granted service 
connection for deep vein thrombosis of the left leg.  

In the instant case, the evidence of record does not show 
that the veteran had surgery on his right leg or ankle, but 
only that he suffered a temporary right ankle injury.  
Therefore, the opinions of Dr. E.Z. and the VA examiner in 
September 1993 cannot be used to well ground the veteran's 
claim.  In addition, the Board notes that the VA outpatient 
treatment records consistently note that the veteran's edema 
of the left leg was worse than that on the right.  The 
veteran testified that his deep vein thrombosis with 
pulmonary embolism existed during service and was manifested 
by shortness of breath and bloody sputum.  Although the 
veteran is competent to testify to observable symptoms, such 
as shortness of breath, he is not competent to provide an 
opinion that the observable symptoms are manifestation of a 
disability. See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).  Without evidence of a nexus between the veteran's 
current deep vein thrombosis of the right leg and any 
incident of service, his claim cannot be well grounded.  


ORDER

Entitlement to service connection for a hiatal hernia is 
granted.

Entitlement to service connection for deep vein thrombosis of 
the right lower extremity is denied.


REMAND

As stated in the introduction section above, the Board 
recognizes that the veteran has filed a timely notice of 
disagreement to the RO's rating decision granting an 
evaluation of 30 percent for deep vein thrombosis of the left 
leg under diagnostic code 7121.  The RO has not issued a 
statement of the case on this issue.  

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system, 
diagnostic codes 7000-7122.  62 Fed. Reg. 62507 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  The 
Board notes that under the new Schedule there is no provision 
for an evaluation of 30 percent under diagnostic code 7121, 
but evaluations in excess of 30 percent are provided for.  


Therefore, the case is remanded to the RO for the following 
development:

1. The RO should take any steps necessary in 
the development of the veteran's claim 
for an increased evaluation of deep vein 
thrombosis of the left lower extremity, 
including, but not limited to, obtaining 
any relevant treatment records not 
already of record and obtaining a VA 
examination, if necessary, to assess the 
current extent and severity of the 
veteran's deep vein thrombosis of the 
left lower extremity.

2. The RO should issue a statement of the 
case providing pertinent evidence, fully 
citing any applicable legal provisions 
not previously provided, and reflecting 
detailed reasons and bases for the 
decision awarding an evaluation of 30 
percent for deep vein thrombosis of the 
left lower extremity.  The veteran should 
be informed of his right to file a 
substantive appeal on these issues and 
should be afforded the applicable time 
period in which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


